 

EXHIBIT 10.34

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

Dated as of March 15, 2002

 

among

 

Euramax International, Inc. and Each Other Grantor

 

From Time to Time Party Hereto

 

and

 

BNP PARIBAS

as Agent

 

--------------------------------------------------------------------------------


 

ARTICLE I.

Defined Terms

Section 1.1

Definitions

Section 1.2

Certain Other Terms

ARTICLE II.

Grant of Security Interest

Section 2.1

Collateral

Section 2.2

Grant of Security Interest in Collateral

Section 2.3

Cash Collateral Accounts

ARTICLE III.

Representations And Warranties

Section 3.1

Title; No Other Liens

Section 3.2

Perfection and Priority

Section 3.3

Jurisdiction of Organization; Chief Executive Office

Section 3.4

Inventory and Equipment

Section 3.5

Pledged Collateral

Section 3.6

Accounts

Section 3.7

Intellectual Property

Section 3.8

Deposit Accounts; Control Accounts

ARTICLE IV.

Covenants

Section 4.1

Generally

Section 4.2

Maintenance of Perfected Security Interest; Further Documentation

Section 4.3

Changes in Locations, Name, Etc.

Section 4.4

Pledged Collateral

Section 4.5

Control Accounts; Approved Deposit Accounts

Section 4.6

Accounts

Section 4.7

Delivery of Instruments and Chattel Paper

Section 4.8

Intellectual Property

Section 4.9

Vehicles

Section 4.10

Payment of Obligations

Section 4.11

Insurance

ARTICLE V.

Remedial Provisions

Section 5.1

Code and Other Remedies

Section 5.2

Accounts and Payments in Respect of General Intangibles

Section 5.3

Pledged Collateral

Section 5.4

Proceeds to be Turned Over To Agent

 

i

--------------------------------------------------------------------------------


 

Section 5.5

Registration Rights

Section 5.6

Deficiency

ARTICLE VI.

The Agent

Section 6.1

Agent’s Appointment as Attorney-in-Fact

Section 6.2

Duty of Agent

Section 6.3

Execution of Financing Statements

Section 6.4

Authority of Agent

ARTICLE VII.

Miscellaneous

Section 7.1

Amendments in Writing

Section 7.2

Notices

Section 7.3

No Waiver by Course of Conduct; Cumulative Remedies

Section 7.4

Successors and Assigns

Section 7.5

Counterparts

Section 7.6

Severability

Section 7.7

Section Headings

Section 7.8

Entire Agreement

Section 7.9

Governing Law

Section 7.10

Additional Grantors

Section 7.11

Release of Collateral

Section 7.12

Reinstatement

Section 7.13

Effectiveness

 

ii

--------------------------------------------------------------------------------


 

ANNEXES AND SCHEDULES

 

Annex 1

 

Deposit Account Control Agreement

Annex 2

 

Control Account Agreement

Annex 3

 

Pledge Amendment

Annex 4

 

Joinder Agreement

Annex 5

 

Short Form Copyright Security Agreement

Annex 6

 

Short Form Patent Security Agreement

Annex 7

 

Short Form Trademark Security Agreement

 

 

 

Schedule 1

 

State of Incorporation; Principal Executive Office

Schedule 2

 

Pledged Collateral

Schedule 3

 

Filings

Schedule 4

 

Location of Inventory and Equipment

Schedule 5

 

Intellectual Property

Schedule 6

 

Bank Accounts; Control Accounts

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of March 15, 2002,
by Euramax International, Inc., a Delaware corporation (the “Company”), and each
of the other entities listed on the signature pages hereof or which becomes a
party hereto pursuant to Section 7.10 (each a “Grantor” and, collectively, the
“Grantors”), in favor of BNP Paribas (“BNP Paribas”), as agent for the Secured
Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of the date hereof (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the Company
and the other Loan Parties party thereto, the Lenders, the Swing Loan Lender and
Issuers party thereto, which Credit Agreement amends and restates the Amended
and Restated Credit Agreement, dated as of July 16, 1997 (as amended,
supplemented or otherwise modified from time to time prior to the Closing Date,
the “Restated Credit Agreement”), among the Loan Parties party thereto, the
Lenders and Issuer referred to therein and the Agent, which Restated Credit
Agreement amended and restated the Credit Agreement, dated as of September 25,
1996, as amended, supplemented or otherwise modified from time to time prior to
the effectiveness of the Restated Credit Agreement, among the Loan Parties party
thereto, the Lenders and Issuer referred to therein and the Agent, and the
Agent, the Lenders, the Swing Loan Lender and the Issuers have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth in the Credit Agreement;

 

WHEREAS, the Grantors are each party to a Guaranty pursuant to which they have
guaranteed the Obligations;

 

WHEREAS, Laminated Products, Inc., an Indiana corporation (“Laminated
Products”), has entered into a Security Agreement, dated as of April 30, 1997
(as amended, supplemented or otherwise modified from time to time, the
“Laminated Products Security Agreement”);

 

WHEREAS, Fabral Holdings, Inc., a Delaware corporation (“Fabral Holdings”), has
entered into a Security Agreement, dated as of July 16, 1997 (as amended,
supplemented or otherwise modified from time to time, the “Fabral Holdings
Security Agreement”);

 

WHEREAS, Fabral, Inc., a Delaware corporation (“Fabral, Inc.”), has entered into
a Security Agreement, dated as of July 16, 1997 (as amended, supplemented or
otherwise modified from time to time, the “Fabral Security Agreement”);

 

WHEREAS, each of Amerimax UK, Inc. (f/k/a Amerimax Holdings, Inc.), a Delaware
corporation (“Amerimax UK”), Amerimax Fabricated Products, Inc., a Delaware
corporation (“U.S. Operating Co.”), and each Operating Company Subsidiary of
U.S. Operating Co. (other than Laminated Products, Fabral Holdings, Fabral, Inc.
and Amerimax Finance Company, Inc., a Delaware corporation (“AFC”)) has entered
into a separate Security Agreement, each dated as of September 25, 1996
(together with the Laminated Products Security Agreement, the Fabral Holdings
Security Agreement and the Fabral Security Agreement, each a “Domestic Security
Agreement” and, collectively, the “Domestic Security Agreements”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Company has entered into a Pledge Agreement, dated as of December
30, 1999 (as amended, supplemented or otherwise modified from time to time, the
“Euramax U.S. Pledge Agreement”);

 

WHEREAS, Euramax International Limited, a company organized under the laws of
England and Wales (“Euramax”), has entered into a Pledge Agreement, dated as of
September 25, 1996 (as amended, supplemented or otherwise modified from time to
time, the “Euramax Stock (U.S.) and Debt Pledge Agreement”);

 

WHEREAS, Amerimax UK has entered into a Pledge Agreement, dated as of September
25, 1996 (as amended, supplemented or otherwise modified from time to time, the
“Amerimax UK Pledge Agreement”);

 

WHEREAS, U.S. Operating Co. has entered into a Pledge Agreement, dated as of
September 25, 1996 (as amended, supplemented or otherwise modified from time to
time, the “U.S. Operating Co. Pledge Agreement”);

 

WHEREAS, Building Products has entered into a Pledge Agreement, dated September
25, 1996 (as amended, supplemented or otherwise modified from time to time, the
“Building Products Pledge Agreement”);

 

WHEREAS, Fabral Holdings has entered into a Pledge Agreement, dated as of July
16, 1997 (as amended, supplemented or otherwise modified from time to time, the
“Fabral Holdings Pledge Agreement”);

 

WHEREAS, AFC has entered into a Pledge Agreement, dated as of April 10, 2000 (as
amended, supplemented or otherwise modified from time to time, the “AFC Pledge
Agreement” and together with the Euramax U.S. Pledge Agreement, the Euramax
Stock (U.S.) and Debt Pledge Agreement, the Amerimax UK Pledge Agreement, the
U.S. Operating Co. Pledge Agreement, the Building Products Pledge Agreement and
the Fabral Holdings Pledge Agreement, each a “Domestic Pledge Agreement” and,
collectively, the “Domestic Pledge Agreements”);

 

WHEREAS, in connection with the amendment and restatement of the Restated Credit
Agreement, the Grantors and the Agent desire to affirm their previous grants of
security interests and Liens and amend and restate the Domestic Security
Agreements and the Domestic Pledge Agreements as herein provided; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuers to make their respective extensions of credit to the Borrowers under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Swing Loan Lender, the Issuers and the Agent to amend and restate the Restated
Credit Agreement and to enter into the Credit Agreement and to induce the
Lenders, the Swing Loan Lender and the Issuers to make their respective
extensions of credit to the Borrowers thereunder, each Grantor hereby agrees
with the Agent as follows:

 

2

--------------------------------------------------------------------------------


 

ArTICLE I.  DEFINED TERMS

 

Section 1.1       Definitions.

 

(a)   Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.

 

(b)   Terms used herein that are defined in the UCC  have the meanings given to
them in the UCC, including the following terms (which are capitalized herein):

 

“Account Debtor”

“Accounts”

“Chattel Paper”

“Commodity Account”

“Commodity Intermediary”

“Deposit Account”

“Documents”

“Entitlement Holder”

“Entitlement Order”

“Equipment”

“Financial Asset”

“General Intangibles”

“Instruments”

“Inventory”

“Investment Property”

“Letter of Credit Right”

“Proceeds”

“Securities Account”

“Securities Intermediary”

“Security”

“Security Entitlement”

 

(c)   The following terms shall have the following meanings:

 

“Additional Pledged Collateral” means all shares of, limited and/or general
partnership interests in, and limited liability company interests in, and all
securities convertible into, and warrants, options and other rights to purchase
or otherwise acquire, stock of, either (i) any Person that, after the date of
this Agreement, as a result of any occurrence, becomes a direct Subsidiary of
any Grantor or (ii) any issuer of Pledged Stock, any Partnership or any LLC that
are acquired by any Grantor after the date hereof; all certificates or other
instruments representing any of the foregoing; all Security Entitlements of any
Grantor in respect of any of the foregoing; all additional indebtedness from
time to time owed to any Grantor by any obligor on the Pledged Notes and the
instruments evidencing such indebtedness; and all interest, cash, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing.  Additional Pledged Collateral may be General Intangibles or
Investment Property.

 

“Agreement” means this Amended and Restated Pledge and Security Agreement.

 

3

--------------------------------------------------------------------------------


 

“Approved Deposit Account” means a Deposit Account subject to an effective
Deposit Account Control Agreement maintained by any Grantor with a Deposit
Account Bank.  “Approved Deposit Account” includes all monies on deposit in such
Deposit Account and all certificates and instruments, if any, representing or
evidencing such Approved Deposit Account.

 

“Approved Securities Intermediary” means a Securities Intermediary or Commodity
Intermediary selected or approved by the Agent and with respect to which a
Grantor has delivered to the Agent an executed Control Account Agreement.

 

“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Agent as provided in Section 2.3 in which cash and Cash
Equivalents may from time to time be on deposit or held therein as provided in
Section 5.2 or 5.4 or the Credit Agreement.

 

“Collateral” has the meaning specified in Section 2.1.

 

“Control Account” means a Securities Account or Commodity Account subject to an
effective Control Account Agreement maintained by any Grantor with an Approved
Securities Intermediary.  “Control Account” includes all Financial Assets held
in such Securities Account or Commodity Account and all certificates and
instruments, if any, representing or evidencing the Financial Assets contained
therein.

 

“Control Account Agreement” means a letter agreement, substantially in the form
of Annex 2 (with such changes as may be agreed to by the Agent), executed by the
relevant Grantor, the Agent and the relevant Approved Securities Intermediary.

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials protected by any Copyright.

 

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof and (b)
all renewals and the right to obtain all renewals thereof.

 

“Customary Permitted Liens” means the Liens referred to in Section 7.1(b)
through (g) of the Credit Agreement.

 

“Deposit Account Bank” means a financial institution selected or approved by the
Agent and with respect to which a Grantor has delivered to the Agent an executed
Deposit Account Control Agreement.

 

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Annex 1 (with such changes as may be agreed to by the Agent acting
reasonably), executed by the Grantor, the Agent and the relevant Deposit Account
Bank.

 

“Excluded Property” means Special Property other than the following:

 

4

--------------------------------------------------------------------------------


 

(a)  the right to receive any payment of money (including, without limitation,
Accounts, General Intangibles and Payment Intangibles) or any other rights
referred to in Sections 9-406(f), 9-407(a) or 9-408(a) of the UCC; and

 

(b)  any Proceeds, substitutions or replacements of any Special Property (unless
such Proceeds, substitutions or replacements would constitute Special Property).

 

“Existing Blocked Account Letters” means the “Blocked Account Letters” (as
defined in the Restated Credit Agreement) in effect immediately prior to the
Closing Date.

 

“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses and trade secrets, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any of its Subsidiaries or another Grantor.

 

“LLC” means each limited liability company in which a Grantor has an interest,
including those set forth on Schedule 2.

 

“LLC Agreement” means each operating agreement with respect to an LLC, as each
agreement has heretofore been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time.

 

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor that is material to such Grantor’s business and listed on
Schedule 5.

 

“Partnership” means each partnership in which a Grantor has an interest,
including those set forth on Schedule 2.

 

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been and may hereafter be
amended, restated, supplemented or otherwise modified.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use, import, sell or
offer for sale any invention covered in whole or in part by a Patent.

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof and
(c) all reissues or extensions and all rights to obtain any reissues or
extensions of the foregoing.

 

“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Stock,
the Pledged Partnership Interests, the Pledged LLC Interests, all certificates
or other instruments

 

5

--------------------------------------------------------------------------------


 

representing any of the foregoing and all Security Entitlements of any Grantor
in respect of any of the foregoing.  Pledged Collateral may be General
Intangibles or Investment Property.

 

“Pledged LLC Interests” means all right, title and interest of any Grantor as a
member of any LLC and all right, title and interest of any Grantor in, to and
under any LLC Agreement to which it is a party.

 

“Pledged Notes” means all right, title and interest of any Grantor in the
Instruments evidencing all Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2, issued by the obligors named therein.

 

“Pledged Partnership Interests” means all right, title and interest of any
Grantor as a limited and/or general partner in all Partnerships and all right,
title and interest of any Grantor in, to and under any Partnership Agreements to
which it is a party.

 

“Pledged Stock” means the shares of capital stock owned by each Grantor,
including all shares of capital stock listed on Schedule 2.

 

“Secured Obligations” means, in the case of the Borrowers, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Special Property” means:

 

(a)  any permit, lease or license held by any Grantor that validly prohibits the
creation by such Grantor of a security interest therein;

 

(b)  any permit, lease or license held by any Grantor to the extent that any
Requirement of Law applicable thereto prohibits the creation of a security
interest therein; and

 

(c)  Equipment owned by any Grantor on the date hereof that is subject to a
purchase money Lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or in the documentation providing for
such Capital Lease Obligation) validly prohibits the creation of any other Lien
on such Equipment;

 

in each case only to the extent, and for so long as, such permit, lease,
license, contract or other agreement, or Requirement of Law applicable thereto,
validly prohibits the creation of a Lien in such property in favor of the Agent
(and upon the termination of such prohibition (howsoever occurring) such permit,
lease, license or equipment shall cease to be “Special Property”).

 

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers and, in each case, all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or

 

6

--------------------------------------------------------------------------------


 

in any similar office or agency of the United States, any State thereof or any
other country or any political subdivision thereof or otherwise, and all
common-law rights related thereto and (b) all renewals and the right to obtain
all renewals thereof.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of the Agent’s and the other Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

Section 1.2            Certain Other Terms

 

(a)   In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including”

 

(b)   The terms “herein,” “hereof,” “hereto” and “hereunder” and similar words
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

 

(c)   References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

 

(d)   The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e)   Where the context requires, provisions relating to any Collateral, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

 

(f)    Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

 

(g)   The term “including” means “including without limitation” except when used
in the computation of time periods.

 

(h)   The terms “Lender,” “Issuer,” “Agent” and “Secured Party” include their
respective successors.

 

(i)    References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II.  Grant of Security Interest

 

Section 2.1            Collateral.  For the purposes of this Agreement, all of
the following property now owned or at any time hereafter acquired by a Grantor
or in which a Grantor now has or at any time in the future may acquire any
right, title or interests is collectively referred to as the “Collateral”:

 

(a)   all Accounts;

 

(b)   all Chattel Paper;

 

(c)   all Deposit Accounts;

 

(d)   all Documents;

 

(e)   all Equipment;

 

(f)    all General Intangibles;

 

(g)   all Instruments;

 

(h)   all Inventory;

 

(i)    all Investment Property;

 

(j)    all Letter of Credit Rights;

 

(k)   all Vehicles;

 

(l)    all books and records pertaining to the other property described in this
Section 2.1;

 

(m)  all other goods and personal property of such Grantor, whether tangible or
intangible, and wherever located;

 

(n)   all property of any Grantor held by the Agent or any other Secured Party,
including all property of every description, in the possession or custody of or
in transit to the Agent or such Secured Party for any purpose, including
safekeeping, collection or pledge, for the account of such Grantor or as to
which such Grantor may have any right or power; and

 

(o)   to the extent not otherwise included, all Proceeds.

 

Section 2.2            Grant of Security Interest in Collateral.  Each Grantor
party to any of the Domestic Security Agreements or Domestic Pledge Agreements
hereby confirms and acknowledges the continuance of the security interests and
Liens granted by it under the Domestic Security Agreements and the Domestic
Pledge Agreements.  In addition, each Grantor, as collateral security for the
full, prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations of such
Grantor, hereby affirms the security interests and Liens granted under the
Domestic Security Agreements to which it is a party and the Domestic Pledge
Agreements to which it is a party and

 

8

--------------------------------------------------------------------------------


 

collaterally assigns, mortgages, pledges and hypothecates to the Agent for the
benefit of the Secured Parties, and grants to the Agent for the benefit of the
Secured Parties, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor; provided, however,
that the foregoing grant of a security interest shall not include a security
interest in Excluded Property and provided, further, that if and when the
prohibition which prevents the granting by such Grantor to the Agent of a
security interest in such Excluded Property is removed or otherwise terminated,
the Agent will be deemed to have, and at all times from and after the date
hereof to have had, a security interest in such Excluded Property, as the case
may be.

 

Section 2.3            Cash Collateral Accounts.  The Agent may establish one or
more other Deposit Accounts and one or more Securities Accounts with such
depositaries and Securities Intermediaries as it in its sole discretion shall
determine.  Each such account shall be in the name of the Agent (but may also
have words referring to a Grantor and the account’s purpose).  Each Grantor
agrees that each such account shall be under the control of the Agent.  The
Agent shall be the Entitlement Holder with respect to each such Securities
Account and the only Person authorized to give Entitlement Orders with respect
thereto.  Without limiting the foregoing, funds on deposit in any Cash
Collateral Account may, at the request of a Grantor, be invested in Cash
Equivalents at the direction of the Agent and, except during the continuance of
an Event of Default, the Agent agrees with each Grantor to issue Entitlement
Orders for such investments in Cash Equivalents as requested by each Grantor;
provided, however, that the Agent shall not have any responsibility for, or bear
any risk of loss of, any such investment or income thereon.  No Loan Party or
Person claiming on behalf of or through any Loan Party shall have any right to
demand payment of any of the funds held in any Cash Collateral Account at any
time prior to the termination of all outstanding Letters of Credit and the
payment in full of all then outstanding and payable monetary Obligations.  The
Agent shall apply all funds on deposit in a Cash Collateral Account as provided
in the Credit Agreement and except during the continuance of an Event of Default
agrees to cause any funds remaining on deposit therein after all Obligations
then due and payable have been satisfied and all Letter of Credit Obligations
have been cash collateralized to be paid at the written direction of the Grantor
entitled thereto.  Except during the continuance of an Event of Default, the
Agent agrees to cause any funds on deposit in a Cash Collateral Account to be
paid at the written direction of a Loan Party.

 

ARTICLE III.  Representations And Warranties

 

To induce the Lenders, the Issuers and the Agent to enter into the Credit
Agreement, each Grantor hereby represents and warrants each of the following to
the Agent, the Lenders, the Issuers and the other Secured Parties:

 

Section 3.1            Title; No Other Liens.  Except for the Lien granted to
the Agent pursuant to this Agreement and the other Liens permitted to exist on
the Collateral under the Credit Agreement, such Grantor is the record and
beneficial owner of the Pledged Collateral pledged by it hereunder constituting
Instruments or certificated securities, is the Entitlement Holder of all such
Pledged Collateral constituting Investment Property held in a Securities Account
and has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any and all Liens.

 

Section 3.2            Perfection and Priority.  The security interest granted
pursuant to this Agreement shall constitute a valid and continuing perfected
security interest in favor of the Agent in the Collateral (other than in respect
of perfection relating to Collateral consisting of

 

9

--------------------------------------------------------------------------------


 

Vehicles or commercial tort claims) for which perfection is governed by the UCC
or filing with the United States Copyright Office or, if applicable, the United
States Patent and Trademark Office, as the case may be, upon (a) the completion
of the filings and other actions specified on Schedule 3 (which, in the case of
all filings and other documents referred to on such schedule, have been
delivered to the Agent in completed and, if applicable, duly executed form), (b)
the delivery to the Agent of all Collateral consisting of Instruments and
certificated securities, in each case properly endorsed for transfer to the
Agent or in blank, (c) the execution of Control Account Agreements with respect
to Investment Property not in certificated form, (d) the execution of Deposit
Account Control Agreements with respect to all Deposit Accounts (other than the
Cash Collateral Account) and (e) all appropriate filings having been made with
the United States Copyright Office or, if necessary, the United States Patent
and Trademark Office, as the case may be.  Such security interest will be prior
to all other Liens on the Collateral except for Customary Permitted Liens having
priority over the Agent’s Lien by operation of law or otherwise as permitted
under the Credit Agreement.

 

Section 3.3            Jurisdiction of Organization; Chief Executive Office.

 

(a)   Except as set forth on Schedule 1, within the five-year period preceding
the date hereof, such Grantor has not had, or operated in any jurisdiction,
under any trade name, fictitious name or other name other than its legal name.

 

(b)   On the date hereof such Grantor’s jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business is specified on Schedule 1.

 

Section 3.4            Inventory and Equipment.  On the date hereof, such
Grantor’s Inventory and Equipment (other than mobile or portable goods and
Inventory or Equipment in transit) are kept at the locations listed on Schedule
4.

 

Section 3.5            Pledged Collateral.

 

(a)   The Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests
pledged hereunder by such Grantor are listed on Schedule 2 and constitute that
percentage of the issued and outstanding equity of all classes of each issuer
thereof as set forth on Schedule 2.

 

(b)   All of the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests have been duly and validly issued and are fully paid and
nonassessable.

 

(c)   Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

 

(d)   All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of certificated securities or Instruments has been
delivered to the Agent in accordance with Section 4.4(a).

 

(e)   All Pledged Collateral held by a Securities Intermediary in a Securities
Account is in a Control Account.

 

10

--------------------------------------------------------------------------------


 

(f)    Other than the Pledged Partnership Interests and the Pledged LLC
Interests that constitute General Intangibles, there is no Pledged Collateral
other than that represented by certificated securities or Instruments in the
possession of the Agent or that consisting of Financial Assets held in a Control
Account.

 

(g)   The LLC Agreement governing any Pledged LLC Interest and the Partnership
Agreement governing any Pledged Partnership Interest (in each case other than in
respect of a Pledged LLC Interest or Pledged Partnership Interest that is a
minority investment) provide that, upon the occurrence and during the
continuance of an Event of Default, the Agent shall be entitled to exercise all
of the rights of the Grantor granting the  security interest therein, and that a
transferee or assignee of a membership interest or partnership interest, as the
case may be, of such LLC or Partnership, as the case may be, shall become a
member or partner, as the case may be, of such LLC or Partnership, as the case
may be, entitled to participate in the management thereof and, upon the transfer
of the entire interest of such Grantor, such Grantor ceases to be a member or
partner, as the case may be.

 

Section 3.6            Accounts.  No amount payable to such Grantor under or in
connection with any Account is evidenced by any Instrument or Chattel Paper that
has not been delivered to the Agent, properly endorsed for transfer, to the
extent delivery is required by Section 4.4.

 

Section 3.7            Intellectual Property.

 

(a)   Schedule 5 lists all Material Intellectual Property owned by such Grantor
on the date hereof, including all licenses of Material Intellectual Property
licensed to such Grantor.  The Material Intellectual Property set forth on
Schedule 5 for such Grantor constitutes all of the intellectual property rights
that are material to conduct its business.

 

(b)   On the date hereof, all Material Intellectual Property owned by such
Grantor is subsisting, unexpired and enforceable, has not been adjudged invalid
and has not been abandoned and the use thereof in the business of such Grantor
does not infringe the intellectual property rights of any other Person in any
manner that could reasonably be expected to have a Material Adverse Effect.

 

(c)   Except as set forth in Schedule 5, on the date hereof, none of the
Material Intellectual Property owned by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

 

(d)   Except as set forth in Schedule 5, on the date hereof, no holding,
decision or judgment has been rendered by any Governmental Authority that would
limit, cancel or question the validity of, or such Grantor’s ownership interest
or rights in, any Material Intellectual Property owned by such Grantor.

 

(e)   Except as set forth in Schedule 5, no action or proceeding seeking to
limit, cancel or question the validity of any Material Intellectual Property
owned by such Grantor or such Grantor’s ownership interest therein is on the
date hereof pending or, to the knowledge of such Grantor, threatened.  Except as
set forth on Schedule 5, there are no claims, judgments or settlements to be
paid by such Grantor, as of the date hereof, relating to the Material
Intellectual Property.

 

11

--------------------------------------------------------------------------------


 

Section 3.8            Deposit Accounts; Control Accounts.  The only Deposit
Accounts or Securities Accounts maintained by any Grantor on the date hereof are
those listed on Schedule 6, which sets forth such information separately for
each Grantor.

 

ARTICLE IV.  COVENANTS

 

Each Grantor agrees with the Agent to the following, as long as any Obligation
remains outstanding in accordance with Section 1.4(c) of the Credit Agreement or
any Revolving Credit Commitment remains in effect and unless the Majority
Lenders otherwise consent in writing:

 

Section 4.1            Generally.  Such Grantor shall (a) except for the
security interest created by this Agreement, not create or suffer to exist any
Lien upon or with respect to any of the Collateral, except Liens permitted under
Section 7.1 of the Credit Agreement; (b) not use or permit any Collateral to be
used unlawfully or in violation of (i) any provision of this Agreement or any
other Loan Document or (ii) any Requirement of Law in any material respect or
(iii) any policy of insurance covering the Collateral; (c) not sell, transfer or
assign (by operation of law or otherwise) any Collateral except as permitted
under the Credit Agreement; (d) not enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Agent to sell, assign or
transfer any of the Collateral if such restriction would have a Material Adverse
Effect; and (e) promptly notify the Agent of its entry into any agreement or
assumption of undertaking or combination of related agreements or assumptions
that restrict the ability to sell, assign or transfer any of the Collateral in
excess of $25,000 regardless of whether or not it has a Material Adverse Effect.

 

Section 4.2            Maintenance of Perfected Security Interest; Further
Documentation.

 

(a)   Such Grantor will maintain the security interest created by this Agreement
as a perfected security interest to the extent and having at least the priority
described in Section 3.2 and shall defend such security interest against the
claims and demands of all Persons.

 

(b)   Such Grantor will furnish to the Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Agent may reasonably request,
all in reasonable detail.

 

(c)   At any time and from time to time, upon the written request of the Agent,
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further action as the Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any financing or continuation
statement under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Deposit Account Control Agreements and Control Account Agreements.

 

Section 4.3            Changes in Locations, Name, Etc.

 

(a)   Except upon 15 days’ prior written notice to the Agent and delivery to the
Agent of (i) all additional executed financing statements and other documents
reasonably requested by the Agent to maintain the validity, perfection and
priority of the security interests

 

12

--------------------------------------------------------------------------------


 

provided for herein and (ii) if applicable, a written supplement to Schedule 4
showing any additional location at which Inventory or Equipment shall be kept,
such Grantor will not:

 

(A)                              permit any of the Inventory or Equipment (other
than mobile goods or portable goods) to be kept at a location other than those
listed on Schedule 4;

 

(B)                                change its jurisdiction of organization or
the location of its chief executive office or sole place of business from that
referred to in Section 3.3; or

 

(C)                                change its name, identity or corporate
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.

 

(b)   Such Grantor will keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.  If reasonably requested by the Agent, the
security interest of the Agent shall be noted on the certificate of title of
each Vehicle.

 

Section 4.4            Pledged Collateral.

 

(a)   Such Grantor will (i) deliver to the Agent all certificates and
Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral), and, at the Collateral Agent’s request, all
Instruments (other than Instruments in respect of short-term Cash Equivalents),
whether now existing or hereafter acquired, in suitable form for transfer by
delivery or, as applicable, accompanied by such Grantor’s endorsement, where
necessary, or duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Agent, together, in respect of any
Additional Pledged Collateral, with a Pledge Amendment, duly executed by the
Grantor, in substantially the form of Annex 3 (a “Pledge Amendment”) or such
other documentation acceptable to the Agent and (ii) maintain all other Pledged
Collateral constituting Investment Property in a Control Account.  Such Grantor
authorizes the Agent to attach each Pledge Amendment to this Agreement.  The
Agent shall have the right, at any time in its discretion and without notice to
the Grantor, to transfer to or to register in its name or in the name of its
nominees any Pledged Collateral.  The Agent shall have the right at any time to
exchange any certificate or instrument representing or evidencing any of the
Pledged Collateral for certificates or instruments of smaller or larger
denominations.

 

(b)   Except as provided in Article V, such Grantor shall be entitled to receive
all cash dividends or cash interest paid in respect of the Pledged Collateral
(other than liquidating or distributing dividends) with respect to the Pledged
Collateral.  Any sums paid upon or in respect of the Pledged Collateral upon the
liquidation or dissolution of any issuer of any of the Pledged Collateral, any
distribution of capital made on or in respect of the Pledged Collateral or any
property distributed upon or with respect to the Pledged Collateral pursuant to
the recapitalization or reclassification of the capital of any issuer of Pledged
Collateral or pursuant to the reorganization thereof shall, unless otherwise
subject to a perfected security interest in favor of the Agent, be delivered to
the Agent to be held by it hereunder as additional collateral security for the
Secured Obligations.  If any sum of money or property so paid or distributed in
respect of the Pledged Collateral shall be received by such Grantor, such
Grantor shall, until such money or

 

13

--------------------------------------------------------------------------------


 

property is paid or delivered to the Agent, hold such money or property in trust
for the Agent, segregated from other funds of such Grantor, as additional
security for the Secured Obligations.

 

(c)   Except as provided in Article V, such Grantor will be entitled to exercise
all voting, consent and corporate rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral, be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document or, without prior notice to
the Agent, enable or permit any issuer of Pledged Collateral to issue any stock
or other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any issuer of Pledged Collateral.

 

(d)   Such Grantor shall not grant control over any Investment Property to any
Person other than the Agent.

 

(e)   In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and will comply with such terms insofar as such
terms are applicable to it.  In the case of each Grantor that is a partner in a
Partnership, such Grantor hereby consents to the extent required by the
applicable Partnership Agreement to the pledge by each other Grantor, pursuant
to the terms hereof, of the Pledged Partnership Interests in such Partnership
and to the transfer of such Pledged Partnership Interests to the Agent or its
nominee and to the substitution of the Agent or its nominee as a substituted
partner in such Partnership with all the rights, powers and duties of a general
partner or a limited partner, as the case may be.  In the case of each Grantor
which is a member of an LLC, such Grantor hereby consents to the extent required
by the applicable LLC Agreement to the pledge by each other Grantor, pursuant to
the terms hereof, of the Pledged LLC Interests in such LLC and to the transfer
of such Pledged LLC Interests to the Agent or its nominee and to the
substitution of the Agent or its nominee as a substituted member of the LLC with
all the rights, powers and duties of a member of the LLC in question.

 

(f)    Such Grantor will not agree to any amendment of an LLC Agreement or
Partnership Agreement that in any way adversely affects the perfection of the
security interest of the Agent in the Pledged Partnership Interests or Pledged
LLC Interests pledged by such Grantor hereunder, including any amendment
electing to treat the membership interest or partnership interest of such
Grantor as a security under Section 8-103 of the UCC.

 

Section 4.5            Control Accounts; Approved Deposit Accounts.

 

(a)   Such Grantor will (i) deposit in an Approved Deposit Account all cash
received by such Grantor, (ii) not establish or maintain any Securities Account
that is not a Control Account and (iii) not establish or maintain any Deposit
Account other than with a Deposit Account Bank, a Lender or an Affiliate of a
Lender; provided, however, that any Grantor may (x) maintain payroll,
withholding tax and other fiduciary accounts and (y) maintain other accounts so
long as the aggregate balance in all such accounts does not exceed $100,000.

 

(b)   Such Grantor shall instruct each Account Debtor or other Person obligated
to make a payment to such Grantor under a General Intangible to make payment, or
to continue to make payment, as the case may be, to an Approved Deposit Account
and will deposit in an

 

14

--------------------------------------------------------------------------------


 

Approved Deposit Account all Proceeds of such Accounts and General Intangibles
received by such Grantor from any other Person immediately upon receipt.

 

(c)   In the event (i) such Grantor or any Approved Securities Intermediary or
Deposit Account Bank shall, after the date hereof, terminate an agreement with
respect to the maintenance of a Control Account or Approved Deposit Account for
any reason, (ii) the Agent shall demand such termination as a result of the
failure of an Approved Securities Intermediary or Deposit Account Bank to comply
with the terms of the applicable Control Account Agreement or Deposit Account
Control Agreement or (iii) the Agent determines in its sole discretion,
exercised reasonably, that the financial condition of an Approved Securities
Intermediary or Deposit Account Bank, as the case may be, has materially
deteriorated, such Grantor agrees to notify all of its obligors that were making
payments to such terminated Control Account or Approved Deposit Account, as the
case may be, to make all future payments to another Control Account or Approved
Deposit Account, as the case may be.

 

Section 4.6            Accounts.

 

(a)   Such Grantor will not, other than in the ordinary course of business
consistent with its past practice, (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Account, (iv) allow any credit or discount on any Account or
(v) amend, supplement or modify any Account in any manner that could adversely
affect the value thereof.

 

(b)   Upon the prior reasonable notice from the Agent to the Grantor (other than
during the continuance of an Event of Default in which case no such notice shall
be required), the Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
the Agent may reasonably require in connection therewith.  At any time and from
time to time, upon the Agent’s request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
satisfactory to the Agent to furnish to the Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts; provided, however, that unless a Default or Event of Default shall be
continuing, the Agent shall request no more than four such reports during any
calendar year.

 

Section 4.7            Delivery of Instruments and Chattel Paper.  If any amount
in excess of $10,000 payable under or in connection with any of the Collateral
owned by such Grantor shall be or become evidenced by an Instrument or Chattel
Paper, such Grantor shall immediately deliver such Instrument or Chattel Paper
to the Agent, duly indorsed in a manner satisfactory to the Agent, or, if
consented to by the Agent, shall mark all such Instruments and Chattel Paper
with the following legend:  “This writing and the obligations evidenced or
secured hereby are subject to the security interest of BNP Paribas, as Agent”. 
As to any Electronic Chattel Paper, the Grantor will take all necessary actions
to establish “control” thereof pursuant to and within the meaning of the UCC.

 

Section 4.8            Intellectual Property.

 

Unless the Agent otherwise consents in writing:

 

15

--------------------------------------------------------------------------------


 

(a)   Such Grantor (either itself or through licensees) will (i) continue to use
each Trademark that is Material Intellectual Property in order to maintain such
Trademark in full force and effect with respect to each class of goods for which
such Trademark is currently used, free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law and (iv) not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
may become invalidated or impaired in any way.

 

(b)   Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent that is Material Intellectual Property
may become forfeited, abandoned or dedicated to the public (excluding any
dedication to the public due to the expiration of such Patent).

 

(c)   Such Grantor (either itself or through licensees) (i) will not (and will
not permit any licensee or sublicensee thereof to) do any act or omit to do any
act whereby any portion of the Copyrights that is Material Intellectual Property
may become invalidated or otherwise impaired and (ii) will not (either itself or
through licensees) do any act whereby any portion of the Copyrights that is
Material Intellectual Property may fall into the public domain (excluding where
such Copyright falls into the public domain due to the expiration of the term of
such Copyright).

 

(d)   Such Grantor (either itself or through licensees) will use its reasonable
best efforts to protect any trade secret which is Material Intellectual Property
and to prevent such trade secret from becoming publicly available or otherwise
unprotectable.

 

(e)   Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Material Intellectual Property to infringe the intellectual
property rights of any other Person.

 

(f)    Such Grantor will notify the Agent promptly if it knows, or has reason to
know, that any application relating to, or registration of any Material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

 

(g)   Whenever such Grantor, either by itself or through any agent, licensee or
designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency within or outside the United
States, such Grantor shall report such filing to the Agent within ten Business
Days after the last day of the fiscal quarter in which such filing occurs.  Upon
request of the Agent, such Grantor shall execute and deliver, and have recorded,
all agreements, instruments, documents, and papers as the Agent may reasonably
request to evidence the Agent’s security interest in any Copyright, Patent or
Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

 

16

--------------------------------------------------------------------------------


 

(h)   Such Grantor will take all commercially reasonable actions necessary or
requested by the Agent, including in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of any Copyright,
Trademark or Patent that is Material Intellectual Property owned by such
Grantor, including filing of applications for renewal, affidavits of use,
affidavits of incontestability and opposition and interference and cancellation
proceedings.

 

(i)    In the event that any Material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall notify the Agent
promptly after such Grantor learns thereof.  Such Grantor shall take appropriate
action in response to such infringement, misappropriation of dilution, including
promptly bringing suit for infringement, misappropriation or dilution and to
recover all damages for such infringement, misappropriation of dilution, and
shall take such other actions may be appropriate in its reasonable judgment
under the circumstances to protect such Material Intellectual Property.

 

(j)    Unless otherwise agreed to by the Agent, such Grantor will execute and
deliver to the Agent for filing in (i) the United States Copyright Office a
short-form copyright security agreement in the form attached hereto as Annex 5,
(ii) in the United States Patent and Trademark Office a short-form patent
security agreement in the form attached hereto as Annex 6 and (iii) in the
United States Patent and Trademark Office a short-form trademark security
agreement in the form attached hereto as Annex 7.

 

Section 4.9            Vehicles.  Upon the reasonable request of the Agent,
within 30 days after the date of such request and, with respect to any Vehicle
acquired by such Grantor subsequent to the date of any such request, within 30
days after the date of acquisition thereof, such Grantor shall file all
applications for certificates of title or ownership indicating the Agent’s first
priority security interest in the Vehicle covered by such certificate, and any
other necessary documentation, in each office in each jurisdiction that the
Agent shall deem advisable to perfect its security interests in the Vehicles.

 

Section 4.10         Payment of Obligations.  Such Grantor will pay and
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all taxes, assessments and governmental charges
or levies imposed upon the Collateral or in respect of income or profits
therefrom, as well as all claims of any kind (including claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

 

Section 4.11         Insurance.  Such Grantor shall (i) maintain, and cause to
be maintained for each of its Subsidiaries insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which such Grantor or
such Subsidiary operates, and such other insurance as may be reasonably
requested by the Majority Lenders, and, in any event, all insurance required by
any Collateral Documents and (ii) cause all such insurance to name the Agent on
behalf of the Secured Parties as additional insured or loss payee, as
appropriate, and to provide that no cancellation, material addition in amount or
material change in coverage shall be effective until

 

17

--------------------------------------------------------------------------------


 

after 30 days’ written notice thereof to the Agent (other than in the case of
cancellation for non-payment of premiums in which event ten days’ written notice
to the Agent shall be required).

 

Section 4.12         Special Property.  Each Grantor shall from time to time at
the request of the Agent give written notice to the Agent identifying in
reasonable detail the Special Property (and stating in such notice that such
Special Property constitutes “Excluded Property”) and shall provide to the Agent
such other information regarding the Special Property as the Agent may
reasonably request and, from and after the Effective Date, no Grantor shall
permit to become effective in any document creating, governing or providing for
any permit, lease or license, a provision that would prohibit the creation of a
Lien on such permit, lease, license or equipment in favor of the Agent unless
such Grantor believes, in its reasonable judgment, that such prohibition is
usual and customary in transactions of such type).

 

ARTICLE V.  REMEDIAL PROVISIONS

 

Section 5.1            Code and Other Remedies.  During the continuance of an
Event of Default, the Agent may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law.  Without limiting the generality of the foregoing, the Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived to the maximum extent permitted by
law), may in such circumstances forthwith collect, receive, appropriate and
realize upon any Collateral and may forthwith sell, lease, assign, give option
or options to purchase, or otherwise dispose of and deliver any Collateral (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the Agent or
any Lender or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk.  The Agent shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released to the maximum extent
permitted by law.  Each Grantor further agrees, at the Agent’s request, to
assemble the Collateral and make it available to the Agent at places that the
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere. 
The Agent shall apply the net proceeds of any action taken by it pursuant to
this Section 5.1, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any Collateral or in any way relating to the Collateral or the rights of the
Agent and any other Secured Party hereunder, including reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Secured
Obligations, in such order as the Credit Agreement shall prescribe, and only
after such application and after the payment by the Agent of any other amount
required by any provision of law, need the Agent account for the surplus, if
any, to any Grantor.  To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against the Agent or any
other Secured Party arising out of the exercise by them of any rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 

18

--------------------------------------------------------------------------------


 

Section 5.2            Accounts and Payments in Respect of General Intangibles.

 

(a)   If required by the Agent at any time during the continuance of an Event of
Default, any payment of Accounts or payment in respect of General Intangibles,
when collected by any Grantor, shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Agent if required, in a Cash Collateral Account,
subject to withdrawal by the Agent as provided in Section 5.4.  Until so turned
over, such payments shall be held by such Grantor in trust for the Agent,
segregated from other funds of such Grantor.  Each such deposit of Proceeds of
Accounts and payments in respect of General Intangibles shall be accompanied by
a report identifying in reasonable detail the nature and source of the payments
included in the deposit.

 

(b)   At the Agent’s request, upon the occurrence and during the continuance of
an Event of Default, each Grantor shall deliver to the Agent all original and
other documents evidencing, and relating to, the agreements and transactions
that gave rise to the Account or payments in respect of General Intangible,
including all original orders, invoices and shipping receipts.

 

(c)   The Agent may, without notice, at any time upon the occurrence and during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.

 

(d)   The Agent in its own name or in the name of others may at any time upon
the occurrence and during the continuance of an Event of Default communicate
with Account Debtors to verify with them to the Agent’s satisfaction the
existence, amount and terms of any Accounts or amounts due under any General
Intangibles.

 

(e)   Upon the request of the Agent at any time upon the occurrence and during
the continuance of an Event of Default, each Grantor shall notify Account
Debtors that the Accounts or General Intangibles have been collaterally assigned
to the Agent and that payments in respect thereof shall be made directly to the
Agent.  In addition, the Agent may at any time during the continuance of an
Event of Default enforce such Grantor’s rights against such Account Debtors and
obligors of General Intangibles.

 

(f)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts and payments in respect of General
Intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  Neither the Agent nor any other Secured Party
shall have any obligation or liability under any agreement giving rise to an
Account or a payment in respect of a General Intangible by reason of or arising
out of this Agreement or the receipt by the Agent nor any other Secured Party of
any payment relating thereto, nor shall the Agent nor any other Secured Party be
obligated in any manner to perform any obligation of any Grantor under or
pursuant to any agreement giving rise to an Account or a payment in respect of a
General Intangible, to make any payment, to make any inquiry as to the nature or
the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

19

--------------------------------------------------------------------------------


 

Section 5.3            Pledged Collateral.

 

(a)   Upon the occurrence and during the continuance of an Event of Default,
upon notice by the Agent to the relevant Grantor or Grantors, (i) the Agent
shall have the right to receive any and all Proceeds of the Pledged Collateral
and make application thereof to the Obligations in the order set forth in the
Credit Agreement and (ii) the Agent or its nominee may exercise (A) all voting,
consent, corporate and other right pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
issuer of Pledged Securities, the right to deposit and deliver any and all of
the Pledged Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Agent may
determine), all without liability except to account for property actually
received by it; provided, however, that the Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

(b)   In order to permit the Agent to exercise the voting and other consensual
rights that it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions that it may be entitled to receive hereunder,
(i) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Agent all such proxies, dividend payment orders and other
instruments as the Agent may from time to time reasonably request and (ii)
without limiting the effect of clause (i) above, such Grantor hereby grants to
the Agent an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.

 

(c)   Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that such issuer shall
be fully protected in so complying and (ii) unless otherwise expressly permitted
hereby, pay any dividend or other payment with respect to the Pledged Collateral
directly to the Agent.

 

20

--------------------------------------------------------------------------------


 

Section 5.4            Proceeds to be Turned Over To Agent.  All Proceeds
received by the Agent hereunder shall be held by the Agent in a Cash Collateral
Account.  All Proceeds while held by the Agent in a Cash Collateral Account (or
by such Grantor in trust for the Agent) shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in the Credit Agreement.

 

Section 5.5            Registration Rights.

 

(a)   If the Agent shall determine to exercise its right to sell any of the
Pledged Collateral pursuant to Section 5.1, and if in the opinion of the Agent
it is necessary or advisable to have the Pledged Collateral, or any portion
thereof to be registered under the provisions of the Securities Act, the
relevant Grantor will use its best efforts to cause the issuer thereof to (i)
execute and deliver, and cause the directors and officers of such issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Agent, necessary or
advisable to register the Pledged Collateral, or that portion thereof to be
sold, under the provisions of the Securities Act, (ii) use its best efforts to
cause the registration statement relating thereto to become effective and to
remain effective for as long as registration statements are required to remain
effective pursuant to applicable Requirements of Law from the date of the first
public offering of the Pledged Collateral, or that portion thereof to be sold
and (iii) make all amendments thereto or to the related prospectus that, in the
opinion of the Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
use its best efforts to cause such issuer to comply with the provisions of the
securities or “Blue Sky” laws of any jurisdiction that the Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act.

 

(b)   Each Grantor recognizes that the Agent may be unable to effect a public
sale of any or all the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Agent shall
be under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.

 

(c)   Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Collateral pursuant to this Section 5.5 valid and binding
and in compliance with any and all other applicable Requirements of Law.  Each
Grantor further agrees that a breach of any covenant contained in this Section
5.5 will cause irreparable injury to the Agent and other Secured Parties, that
the Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.5 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to

 

21

--------------------------------------------------------------------------------


 

assert any defense against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred under the Credit
Agreement.

 

Section 5.6            Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorney employed by the Agent or any other Secured Party to collect such
deficiency.

 

ARTICLE VI.  THE AGENT

 

Section 6.1            Agent’s Appointment as Attorney-in-Fact.

 

(a)   Each Grantor hereby irrevocably constitutes and appoints the Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any document and instrument that may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any and all such moneys
due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any agreement, instrument, document and paper as the Agent
may reasonably request to evidence the Agent’s security interest in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repair or pay or discharge any
insurance called for by the terms of this Agreement (including any part of the
premiums therefor and the costs thereof);

 

(iv)          execute, in connection with any sale provided for in Section 5.1
or 5.5, any endorsement, assignment or other instrument of conveyance or
transfer with respect to the Collateral; and

 

(v)           (A) direct any party liable for any payment under any of the
Collateral to make payment of any moneys due or to become due thereunder
directly to the Agent or as the Agent shall direct; (B) ask or demand for,
collect, and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice or other document in connection with any Collateral; (D)

 

22

--------------------------------------------------------------------------------


 

commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect the Collateral or any portion thereof
and to enforce any other right in respect of any Collateral; (E) defend any
suit, action or proceeding brought against such Grantor with respect to any
Collateral; (F) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Agent may
deem appropriate; (G) assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Trademark pertains), throughout the
world for such term or terms, on such conditions and in such manner as the Agent
shall in its sole discretion determine, including without the execution and
filing of any documents necessary to effectuate or record such assignment; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any Collateral as fully and completely as though the Agent
were the absolute owner thereof for all purposes, and do, at the Agent’s option
and such Grantor’s expense, at any time, or from time to time, all acts and
things that the Agent reasonably deems necessary to protect, preserve or realize
upon the Collateral and the Agent’s and the other Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

Anything in this Section 6.1(a) to the contrary notwithstanding, the Agent
agrees that it will not exercise any right under the power of attorney provided
for in this Section 6.1(a) unless an Event of Default shall occur and be
continuing.

 

(b)   If any Grantor fails to perform or comply with any of its agreements
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)   The reasonable expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Credit Loans that are Base Rate Loans under the
Credit Agreement, from the date of payment by the Agent to the date reimbursed
by the relevant Grantor, shall be payable by such Grantor to the Agent on
demand.

 

(d)   Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Section 6.2            Duty of Agent.  The Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it using reasonable care.  Neither the Agent,
any other Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral.  The powers conferred on the Agent hereunder are
solely to protect the Agent’s interest in the Collateral and shall not impose
any duty upon the Agent or any other Secured Party to exercise any such powers. 
The Agent and the other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act

 

23

--------------------------------------------------------------------------------


 

hereunder, except for their or their officers’, directors’, employees’ or
agents’ own gross negligence or willful misconduct.

 

Section 6.3            Execution of Financing Statements.  Each Grantor
authorizes the Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Grantor in such form and in such offices as the Agent
reasonably determines appropriate to perfect the security interests of the Agent
under this Agreement.  A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.

 

Section 6.4            Authority of Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Agent under this Agreement with respect to
any action taken by the Agent or the exercise or non-exercise by the Agent of
any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Agent and the Grantors, the Agent shall be
conclusively presumed to be acting as agent for the Agent and the other Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

ARTICLE VII.  MISCELLANEOUS

 

Section 7.1            Amendments in Writing.  None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with Section 10.1 of the Credit Agreement.

 

Section 7.2            Notices.  All notices, requests and demands to or upon
the Agent or any Grantor hereunder shall be effected in the manner provided for
in Section 10.2 of the Credit Agreement.

 

Section 7.3            No Waiver by Course of Conduct; Cumulative Remedies. 
Neither the Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Agent or such other Secured Party would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

Section 7.4            Successors and Assigns.  This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of the Agent and each other Secured Party and their successors and assigns;
provided, however, that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Agent.

 

24

--------------------------------------------------------------------------------


 

Section 7.5            Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple counterparts and
attached to a single counterpart so that all signature pages are attached to the
same document.  Delivery of an executed counterpart by telecopy shall be
effective as delivery of a manually executed counterpart.

 

Section 7.6            Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 7.7            Section Headings.  The Article and Section titles
contained in this Agreement are, and shall be, without substantive meaning or
content of any kind whatsoever and are not part of the agreement of the parties
hereto.

 

Section 7.8            Entire Agreement.  This Agreement together with the other
Loan Documents represents the entire agreement of the parties and supersedes all
prior agreements and understandings relating to the subject matter hereof.

 

Section 7.9            Governing Law.  This agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

Section 7.10         Additional Grantors.  If, pursuant to the Credit Agreement,
the Company or any Subsidiary thereof shall be required to cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
execute and deliver to the Agent a Joinder Agreement in the form of Annex 4 and
shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Grantor party hereto on the Closing Date.

 

Section 7.11         Release of Collateral.

 

(a)   At the time provided in Section 9.8(a) of the Credit Agreement, the
Collateral shall be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Agent and each Grantor hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.  At the request and sole expense of any
Grantor following any such termination, the Agent shall deliver to such Grantor
any Collateral of such Grantor held by the Agent hereunder and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

 

(b)   If any of the Collateral shall be sold or disposed of by any Grantor in a
transaction permitted by the Credit Agreement, the Collateral so sold or
disposed of shall be released from the Lien created hereby to the extent
provided in Section 9.8(b) or (c) of the Credit Agreement and, in connection
therewith, the Agent, at the request and sole expense of the Company, shall
execute and deliver to the Grantors all releases or other documents reasonably
necessary or desirable for the release of the Lien created hereby on such
Collateral.  At the request and sole expense of the Grantors, a Grantor shall be
released from its obligations

 

25

--------------------------------------------------------------------------------


 

hereunder in the event that all the capital stock of such Grantor shall be so
sold or disposed; provided, however, that the Grantors shall have delivered to
the Agent, at least ten Business Days prior to the date of the proposed release,
a written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Grantors stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

Section 7.12         Reinstatement.  Each Grantor further agrees that, if any
payment made by any Loan Party or other Person and applied to the Obligations is
at any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any Secured Party to
such Loan Party, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

 

Section 7.13         Effectiveness.  On the Effective Date, the Domestic
Security Agreements and the Domestic Pledge Agreements shall be amended and
restated in their entirety by this Agreement and the the Domestic Security
Agreements and the Domestic Pledge Agreements shall thereafter be of no force
and effect except as to evidence the grant of the Lien by each Loan Party party
thereto in favor of the Agent.  This Agreement does not constitute a novation of
the rights, obligations and liabilities of the respective parties existing under
the Domestic Security Agreements and the Domestic Pledge Agreements and Liens
granted to the Agent thereunder shall remain in full force and effect and shall
continue to secure the Secured Obligations of such Grantor (whether incurred
before or after the Effective Date).

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Pledge and Security Agreement to be duly executed and delivered as of the date
first above written.

 

 

EURAMAX INTERNATIONAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AMERIMAX UK, INC. (f/k/a Amerimax Holdings, Inc.)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AMERIMAX FABRICATED PRODUCTS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

AMERIMAX BUILDING PRODUCTS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AMERIMAX COATED PRODUCTS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

AMERIMAX LAMINATED PRODUCTS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the Amended and Restated Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

AMERIMAX RICHMOND COMPANY

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

AMERIMAX HOME PRODUCTS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

AMERIMAX FINANCE COMPANY, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FABRAL HOLDINGS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FABRAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

ACCEPTED AND AGREED:

 

 

 

BNP PARIBAS, as Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to the Amended and Restated Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to the Amended and Restated Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

Annex 1 to

Amended and Restated Pledge and Security Agreement

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

[Date]

[Deposit Account Bank]

[Address]

 

Ladies and Gentlemen:

 

Reference is made to account no. [                  ] maintained with you (the
“Bank”) by [              ] (the “Company”) into which funds are deposited from
time to time (the “Account”).  The Company has entered into a Second Amended and
Restated Credit Agreement, dated as of March 15, 2002 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the other Loan Parties party thereto,
the Lenders, Swing Loan Lender and Issuers party thereto and BNP Paribas, as
agent for the Lenders, Swing Loan Lender and Issuers (in such capacity the
“Agent”).

 

Pursuant to the Credit Agreement and related documents, the Company has granted
to the Agent, for the benefit of the Secured Parties, a security interest in
certain property of the Company, including, among other things, accounts,
inventory, equipment, instruments, general intangibles and all proceeds thereof
(the “Collateral”).  Payments with respect to the Collateral are or hereafter
may be made to the Account.

 

The Company hereby transfers to the Agent exclusive control of the Account and
all funds and other property on deposit therein.  By your execution of this
letter agreement, you (a) agree that you will comply with instructions
originated by the Agent directing disposition of the funds and other property on
deposit in the Account without further consent of the Company and (b)
acknowledge that the Agent now has exclusive control of the Account, that all
funds in the Account, to the extent required herein, shall be transferred to the
Agent as provided herein, that the Account is being maintained by you for the
benefit of the Agent and that all amounts and other property therein are held by
you as custodian for the Agent.

 

Except as provided in paragraph (d) below, the Account shall not be subject to
deduction, set-off, banker’s lien, counterclaim, defense, recoupment or any
other right in favor of any person or entity other than the Agent.  By your
execution of this letter agreement you also acknowledge that, as of the date
hereof, you have received no notice of any other pledge or assignment of the
Account (other than any prior pledge or assignment in favor of the Agent) and
have not executed any agreements with third parties (other than the Agent)
covering the disposition of funds in the Account.  You agree with the Agent as
follows:

 

(a)   Notwithstanding anything to the contrary or any other agreement relating
to the Account, the Account is and will be maintained for the benefit of the
Agent and will be, except as provided in clause (b) below, subject to written
instructions only from an authorized officer of the Agent.

 

(b)   Prior to the delivery to you of a written notice from the Agent in the
form of Exhibit A hereto (a “Blockage Notice”), you are authorized to follow the
instructions of the Company with respect to the disposition of any and all funds
in the Account.

 

A1-1

--------------------------------------------------------------------------------


 

(c)   From and after the delivery to you of a Blockage Notice, you will transfer
(by wire transfer or other method of transfer mutually acceptable to you and the
Agent) to the Agent, in same day funds, on each business day, the entire balance
in the Account to the following account:

 

ABA Number:

BNP Paribas

The Equitable Tower

787 Seventh Avenue

New York, NY  10019

 

Account Name:

Concentration Account

Account Number:

Reference:

Attn:

 

or to such other account as the Agent may from time to time designate in writing
(the “Agent Concentration Account”).

 

(d)   All customary service charges and fees with respect to the Account shall
be debited to the Account.  In the event insufficient funds remain in the
Account to cover such customary service charges and fees, the Company shall pay
and indemnify you for the amounts of such customary service charges and fees.

 

This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Agent, the Secured Parties referred to in the Credit
Agreement and the respective successors, transferees and assigns of any of the
foregoing.  This letter agreement may not be modified except upon the mutual
consent of the Agent, the Company and you. You may terminate the letter
agreement only upon 30 days’ prior written notice to the Company and the Agent. 
The Agent may terminate this letter agreement upon 10 days’ prior written notice
to you and the Company.  Upon such termination you shall close the Account and
transfer all funds in the Account to the Agent Concentration Account or as
otherwise directed by the Agent.  After any such termination, you shall
nonetheless remain obligated promptly to transfer to the Agent Concentration
Account or as the Agent may otherwise direct all funds and other property
received in respect of the Account.

 

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this letter agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this letter
agreement.

 

This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Agent, the Company and you.

 

This letter agreement shall be governed by, and construed in accordance with,
the law of the State of New York.

 

A1-2

--------------------------------------------------------------------------------


 

Upon acceptance of this letter agreement it will be the valid and binding
obligation of the Company, the Agent, and you, in accordance with its terms.

 

 

Very truly yours,

 

 

 

[LOAN PARTY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BNP PARIBAS, as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and agreed to as
of the date first above written:

 

 

 

[DEPOSIT ACCOUNT BANK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

A1-3

--------------------------------------------------------------------------------


 

EXHIBIT A

to

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

Form of Agent Blockage Notice

[Deposit Account Bank]

[Address]

 

Re:          Account No.                                            (the
“Account”)

 

Ladies and Gentlemen:

 

Reference is made to the Account and that certain Deposit Account Control
Agreement dated                , 20     among you, BNP Paribas, as Agent (the
“Agent”), and [                      ] (the “Deposit Account Control
Agreement”).  Capitalized terms used herein shall have the meanings given to
them in the Deposit Account Control Agreement.

 

The Agent hereby notifies you that, from and after the date of this notice, you
are hereby directed to transfer (by wire transfer or other method of transfer
mutually acceptable to you and the Agent) to the Agent, in same day funds, on
each business day, the entire balance in the Account to the Agent Concentration
Account specified in paragraph (d) of the Deposit Account Control Agreement or
to such other account as the Agent may from time to time designate in writing.

 

 

Very truly yours,

 

 

 

BNP PARIBAS, as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

A1-4

--------------------------------------------------------------------------------


 

Annex 2 to

Amended and Restated Pledge and Security Agreement

 

CONTROL ACCOUNT AGREEMENT

 

[Name and Address
of Approved Securities
Intermediary]

[Date]

Ladies and Gentlemen:

 

The undersigned                                (the “Pledgor”) together with
certain of its affiliates are party to an Amended and Restated Pledge and
Security Agreement, dated as of March 15, 2002, in favor of BNP Paribas, as
agent for the Secured Parties referred to therein (the “Pledgee” and such
agreement the “Pledge and Security Agreement”) pursuant to which a security
interest is granted by the Pledgor in all present and future Assets (hereinafter
defined) in Account No.               of the Pledgor (the “Pledge”).

 

In connection therewith, the Pledgor hereby instructs you (the “Approved
Securities Intermediary”) to do all of the following:

 

1.                       maintain the Account, as “                     - BNP
Paribas Control Account”;

 

2.                    hold in the Account the assets, including, without
limitation, all financial assets, securities, security entitlements and all
other property and rights now or hereafter received in such Account
(collectively the “Assets”), including without limitation those assets listed in
Exhibit A attached hereto and made a part hereof;

 

3.                    provide to the Pledgee, with a duplicate copy to the
Pledgor, a monthly statement of Assets and a confirmation statement of each
transaction effected in the Account after such transaction is effected; and

 

4.                    honor only the instructions or Entitlement Orders in
regard to or in connection with the Account given by an Authorized Officer of
the Pledgee, except that until such time as the Pledgee gives a written notice
to the Approved Securities Intermediary that the Pledgor’s rights under this
sentence have been terminated (on which notice the Approved Securities
Intermediary may rely exclusively), the Pledgor acting through an Authorized
Officer may (a) exercise any voting right that it may have with respect to any
Asset, (b) give instructions to enter into purchase or sale transactions in the
Account and (c) withdraw and receive for its own use all regularly scheduled
interest [and dividends] paid with respect to the Assets [and all cash proceeds
of any sale of Assets] (“Permitted Withdrawals”); provided, however, that,
unless the Pledgee has consented to the specific transaction, the Pledgor shall
not instruct the Approved Securities Intermediary to deliver and, except as may
be required by law or by court order, the Approved Securities Intermediary shall
not deliver, cash and/or securities, or proceeds from the sale of, or
distributions on, such securities out of the Account to the Pledgor or to any
other person or entity other than Permitted Withdrawals.

 

A2-1

--------------------------------------------------------------------------------


 

By its signature below, the Approved Securities Intermediary agrees to comply
with the Entitlement Orders and instructions of an Authorized Officer of the
Pledgee (including, without limitation, any instruction with respect to sales,
trades, transfers and withdrawals of cash or other of the Assets) without the
consent of the Pledgor or any other person (it being understood and agreed by
the Pledgor that the Approved Securities Intermediary shall have no duty or
obligation whatsoever of any kind or character to have knowledge of the terms of
the Pledge and Security Agreement or to determine whether or not an event of
default exists thereunder).  The Pledgor hereby agrees to indemnify and hold
harmless the Approved Securities Intermediary, its affiliates, officers and
employees from and against any claim, cause of action, liability, lawsuit,
demand or damages, including, without limitation, any court cost and reasonable
attorney’s fee, that may result by reason of the Approved Securities
Intermediary complying with such instructions of the Pledgee.  [In the event
that the Approved Securities Intermediary is sued or becomes involved in
litigation as a result of complying with the above stated written instructions,
the Pledgor and the Pledgee agree that the Approved Securities Intermediary
shall be entitled to charge all costs and fees it incurs in connection with such
litigation to the Assets in the Account and withdraw such sums as the costs and
charges accrue.]

 

The Authorized Officer of the Pledgee who shall give oral instructions hereunder
shall confirm the same in writing to the Approved Securities Intermediary within
five days after such oral instructions are given.

 

For the purpose of this Agreement, the term “Authorized Officer of the Pledgor”
shall refer in the singular to             or                       (each of
whom is, on the date hereof, an officer or director of the Pledgor) and
“Authorized Officer of the Pledgee” shall refer in the singular to any person
who is a vice president or managing director of the Pledgee.  In the event that
the Pledgor shall find it advisable to designate a replacement for any of its
Authorized Officers, written notice of any such replacement shall be given to
the Approved Securities Intermediary and the Pledgee.

 

Except with respect to the obligations and duties as set forth herein, this
Agreement shall not impose or create any obligation or duty upon the Approved
Securities Intermediary greater than or in addition to the customary and usual
obligations and duties of the Approved Securities Intermediary to the Pledgor.

 

As long as the Assets are pledged to the Pledgee: (i) the Approved Securities
Intermediary will not invade the Assets to cover margin debits or calls in any
other accounts of the Pledgor and (ii) the Approved Securities Intermediary
agrees that, except for liens resulting from customary commissions, fees, or
charges based upon transactions in the Account, it subordinates in favor of the
Pledgee any security interest, lien or right of setoff the Approved Securities
Intermediary may have.  The Approved Securities Intermediary acknowledges that
it has not received notice of any other security interest in the Account or the
Assets.  In the event any such notice is received, the Approved Securities
Intermediary will promptly notify the Pledgee.  The Pledgor herein represents
that the Assets are free and clear of any lien or encumbrances and agrees that,
with the exception of the security interest granted to the Pledgee, no Lien or
encumbrance will be placed by it on the Assets without the express written
consent of both the Pledgee and the Approved Securities Intermediary.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and it and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, and the law

 

A2-2

--------------------------------------------------------------------------------


 

of the Approved Securities Intermediary’s jurisdiction for the purposes of
Section 8-110 of the Uniform Commercial Code in effect in the State of New York
(the “UCC”) shall be, the law of the State of New York.

 

The Approved Securities Intermediary will treat all property at any time held by
the Approved Securities Intermediary in the Account as financial assets within
the meaning of the UCC.  The Approved Securities Intermediary acknowledges that
this Agreement constitutes written notification to the Approved Securities
Intermediary, pursuant to the UCC and any applicable federal regulation for the
Federal Reserve Book Entry System, of the Pledgee’s security interest in the
Assets.  The Pledgor, Pledgee and Approved Securities Intermediary are entering
into this Agreement to provide for the Pledgee’s  control of the Assets and to
confirm the first priority of the Pledgee’s security interest in the Assets. 
[The Approved Securities Intermediary agrees to promptly make and thereafter
maintain all necessary entries or notations in its books and records to reflect
the Pledgee’s security interest in the Assets.]

 

If any term or provision of this Agreement is determined to be invalid or
unenforceable, the remainder of this Agreement shall be construed in all
respects as if the invalid or unenforceable term or provision were omitted. 
This Agreement may not be altered or amended in any manner without the express
written consent of the Pledgor, the Pledgee and the Approved Securities
Intermediary.  This Agreement may be executed in any number of counterparts, all
of which shall constitute one original agreement.

 

This Agreement may be terminated by the Approved Securities Intermediary upon 30
days’ prior written notice to the Pledgor and the Pledgee.  Upon expiration of
such 30-day period, the Approved Securities Intermediary shall be under no
further obligation except to hold the Assets in accordance with the terms of
this Agreement, pending receipt of written instructions from the Pledgor and the
Pledgee, jointly, regarding the further disposition of the pledged Assets.

 

The Pledgor acknowledges that this Agreement supplements any existing agreement
of the Pledgor with the Approved Securities Intermediary and, except as
expressly provided herein, is in no way intended to abridge any right that the
Approved Securities Intermediary might otherwise have.

 

A2-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Agreement to be
executed by their duly authorized officers all as of the date first above
written.

 

 

 

[PLEDGOR]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

BNP PARIBAS, as Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

ACCEPTED AND AGREED:

 

 

 

[APPROVED FINANCIAL INTERMEDIARY]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

A2-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

List of Assets for Pledged Collateral Account Number:                           

 

ASSETS

 

A2-5

--------------------------------------------------------------------------------


 

Annex 3 to

Amended and Restated Pledge and Security Agreement

 

PLEDGE AMENDMENT

 

This PLEDGE AMENDMENT, dated as of                  , 20      , is delivered
pursuant to Section 4.4(a) of the Amended and Restated Pledge and Security
Agreement dated                 , 20      , by the undersigned Grantor and the
other Loan Parties from time to time party thereto as Grantors in favor of BNP
Paribas, as agent for the Secured Parties referred to therein (the “Pledge and
Security Agreement”) and the undersigned hereby agrees that this Pledge
Amendment may be attached to the Pledge and Security Agreement and that the
Pledged Collateral listed on this Pledge Amendment shall be and become part of
the Collateral referred to in the Pledge and Security Agreement and shall secure
all Secured Obligations of the undersigned.  Capitalized terms used herein but
not defined herein are used herein with the meaning given them in the Pledge and
Security Agreement.

 

 

[GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Pledged Stock

 

Issuer

 

Class

 

Certificate No(s).

 

Par Value

 

Number of
Shares, Units or
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

Issuer

 

Description of Debt

 

Certificate No(s).

 

Final Maturity

 

Principal
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A3-1

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED

 

as of the date of this Pledge Amendment

 

first above written.

 

 

 

BNP PARIBAS, as Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A3-2

--------------------------------------------------------------------------------


 

Annex 4 to

Amended and Restated Pledge and Security Agreement

 

JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of              , 20      , is delivered
pursuant to Section 7.10 of the Amended and Restated Pledge and Security
Agreement dated as of March 15, 2002 by Euramax International, Inc. and the
Subsidiaries thereof listed on the signature pages thereof in favor of the BNP
Paribas, as agent (the “Agent”) for the Secured Parties referred to therein (the
“Pledge and Security Agreement”).  Capitalized terms used herein but not defined
herein are used with the meanings given them in the Pledge and Security
Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.10 of the Pledge and Security Agreement, hereby becomes a party to
the Pledge and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, hereby grants to the Agent, as collateral security
for the full, prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations of the
undersigned, hereby collaterally assigns, conveys, mortgages, pledges,
hypothecates and transfers to the Agent and grants to the Agent a Lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral and expressly assumes all obligations and liabilities of a Grantor
thereunder.

 

The information set forth in Annex 1–A is hereby added to the information set
forth in Schedules 1 through 6 to the Pledge and Security Agreement.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III of the Pledge and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A4-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

 

as of the date of this Joinder Agreement

 

first above written.

 

 

 

BNP PARIBAS, as Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A4-2

--------------------------------------------------------------------------------


 

Annex 5 to

Amended and Restated Pledge and Security Agreement

 

FORM OF

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT SECURITY AGREEMENT, dated as of                   , 20      , by
Euramax International, Inc. and each of the other entities listed on the
signature pages hereof or which becomes a party hereto pursuant to Section 7.10
of the Security Agreement referred to below (each a “Grantor” and, collectively,
the “Grantors”), in favor of BNP Paribas (“BNP Paribas”), as agent for the
Secured Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of the date hereof (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Grantors and the other Loan Parties party thereto and the Agent, the Lenders,
the Swing Loan Lender and Issuers party thereto and, the Lenders, the Swing Loan
Lender and the Issuers have severally agreed to make extensions of credit to the
Borrowers upon the terms and subject to the conditions set forth therein; and

 

WHEREAS, each Grantor is party to a Guaranty pursuant to which it has guaranteed
the Obligations; and

 

WHEREAS, all the Grantors are party to an Amended and Restated Pledge and
Security Agreement of even date herewith in favor of the Agent (the “Security
Agreement”) pursuant to which the Grantors are required to execute and deliver
this Copyright Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Swing Loan Lender, the Issuers and the Agent to enter into the Credit Agreement
and to induce the Lenders, the Swing Loan Lender and the Issuers to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with the Agent as follows:

 

SECTION 1. Defined Terms.  Unless otherwise defined herein, terms defined in the
Credit Agreement or in the Security Agreement and used herein have the meaning
given to them in the Credit Agreement or the Security Agreement.

 

SECTION 2. Grant of Security Interest in Copyright Collateral.  Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations of such Grantor, hereby collaterally assigns, conveys,
mortgages, pledges, hypothecates and transfers to the Agent for the benefit of
the Secured Parties, and grants to the Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “Copyright
Collateral”):

 

(a)   all of its Copyrights and Copyright Licenses to which it is a party, in
each case, that are filed with the United States Copyright Office, including
those listed on Schedule I hereto;

 

(b)   all renewals, reissues, continuations or extensions of the foregoing; and

 

A5-1

--------------------------------------------------------------------------------


 

(c)   all Proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future infringement of any
such Copyright or Copyright licensed under any such Copyright License.

 

SECTION 3. Security Agreement.  The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Agent pursuant to the Security Agreement and each
Grantor hereby acknowledges and affirms that the rights and remedies of the
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

[signature page follows]

 

A5-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first  set
forth above.

 

 

 

 

Very truly yours,

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Accepted and Agreed:

 

 

 

BNP PARIBAS, as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

A5-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF                                )

                                                   )    ss.

COUNTY OF                            )

 

On this       day of                      ,        before me personally
appeared                                     , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                    , who being by me duly sworn did depose and say
that he is an authorized officer of said corporation, that the said instrument
was signed on behalf of said corporation as authorized by its Board of Directors
and that he acknowledged said instrument to be the free act and deed of said
corporation.

 

 

Notary Public

 

A5-4

--------------------------------------------------------------------------------


 

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS

 

A.        REGISTERED U.S. COPYRIGHTS

Including Copyright Reg. No. and Date

 

B.        U.S. COPYRIGHT APPLICATIONS

 

C.        U.S. COPYRIGHT LICENSES

 

Including Name of Agreement, Parties and Date of Agreement

 

A5-5

--------------------------------------------------------------------------------


 

Annex 6 to

Amended and Restated Pledge and Security Agreement

 

FORM OF PATENT SECURITY AGREEMENT

 

PATENT SECURITY AGREEMENT, dated as of                       , 20      , by
Euramax International, Inc. and each of the other Loan Parties listed on the
signature pages hereof or which becomes a party hereto pursuant to Section 7.10
of the Security Agreement referred to below (each a “Grantor” and, collectively,
the “Grantors”), in favor of BNP Paribas (“BNP Paribas”), as agent for the
Secured Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of the date hereof (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Grantors and the other Loan Parties party thereto and the Agent, the Lenders,
the Swing Loan Lender and Issuers party thereto and the Agent, the Lenders, the
Swing Loan Lender and the Issuers have severally agreed to make extensions of
credit to the Borrowers upon the terms and subject to the conditions set forth
therein; and

 

WHEREAS, each Grantor is party to a Guaranty pursuant to which it has guaranteed
the Obligations; and

 

WHEREAS, all the Grantors are party to an Amended and Restated Pledge and
Security Agreement of even date herewith in favor of the Agent (the “Security
Agreement”) pursuant to which the Grantors are required to execute and deliver
this Patent Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Swing Loan Lender, the Issuers and the Agent to enter into the Credit Agreement
and to induce the Lenders, the Swing Loan Lender and the Issuers to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with the Agent as follows:

 

SECTION 1. Defined Terms.  Unless otherwise defined herein, terms defined in the
Credit Agreement or in the Security Agreement and used herein have the meaning
given to them in the Credit Agreement or the Security Agreement.

 

SECTION 2. Grant of Security Interest in Patent Collateral.  Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations of such Grantor, hereby collaterally assigns, conveys,
mortgages, pledges, hypothecates and transfers to the Agent for the benefit of
the Secured Parties, and grants to the Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “Patent
Collateral”):

 

(a)   all of its Patents and Patent Licenses to which it is a party, in each
case, that are filed with the United States Patent and Trademark Office,
including those listed on Schedule I hereto;

 

(b)   all renewals, reissues, continuations or extensions of the foregoing; and

 

A6-1

--------------------------------------------------------------------------------


 

(c)   all Proceeds of the foregoing, including any claim by Grantor against
third parties for past, present or future infringement of any such Patent or any
Patent licensed under any such Patent License.

 

SECTION 3. Security Agreement.  The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Agent pursuant to the Security Agreement and each Grantor hereby
acknowledges and affirms that the rights and remedies of the Agent with respect
to the security interest in the Patent Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

[signature page follows]

 

A6-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first  set
forth above.

 

 

Very truly yours,

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Accepted and Agreed:

 

 

 

BNP PARIBAS, as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A6-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF                                )

                                                   )    ss.

COUNTY OF                            )

 

On this        day of                         ,          before me personally
appeared                               , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                     , who being by me duly sworn did depose and say
that he is an authorized officer of said corporation, that the said instrument
was signed on behalf of said corporation as authorized by its Board of Directors
and that he acknowledged said instrument to be the free act and deed of said
corporation.

 

____________________________

Notary Public

 

A6-4

--------------------------------------------------------------------------------


 

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS

 

A.        REGISTERED U.S. PATENTS

Including Patent Reg. No. and Date

 

B.        U.S. PATENT APPLICATIONS

 

B.        U.S. PATENT LICENSES

 

Including Name of Agreement, Parties and Date of Agreement

 

A6-5

--------------------------------------------------------------------------------


 

Annex 7 to

Amended and Restated Pledge and Security Agreement

 

FORM OF

TRADEMARK SECURITY AGREEMENT

 

TRADEMARK SECURITY AGREEMENT, dated as of                           , 20      ,
by Euramax International, Inc. and each of the other Loan Parties listed on the
signature pages hereof or which becomes a party hereto pursuant to Section 7.10
of the Security Agreement referred to below (each a “Grantor” and, collectively,
the “Grantors”), in favor of BNP Paribas (“BNP Paribas”), as agent for the
Secured Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of March 15, 2002 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Grantors and the other Loan Parties party thereto, the Lenders, the Swing Loan
Lender and Issuers party thereto and the Agent, the Lenders, the Swing Loan
Lender and Issuers, the Lenders, the Swing Loan Lender and the Issuers have
severally agreed to make extensions of credit to the Borrowers upon the terms
and subject to the conditions set forth therein; and

 

WHEREAS, each Grantor is party to a Guaranty pursuant to which it has guaranteed
the Obligations; and

 

WHEREAS, all the Grantors are party to an Amended and Restated Pledge and
Security Agreement of even date herewith in favor of the Agent (the “Security
Agreement”) pursuant to which the Grantors are required to execute and deliver
this Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Swing Loan Lender, the Issuers and the Agent to enter into the Credit Agreement
and to induce the Lenders, the Swing Loan Lender and the Issuers to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with the Agent as follows:

 

SECTION 1. Defined Terms.  Unless otherwise defined herein, terms defined in the
Credit Agreement or in the Security Agreement and used herein have the meaning
given to them in the Credit Agreement or the Security Agreement.

 

SECTION 2. Grant of Security Interest in Trademark Collateral.  Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations of such Grantor, hereby collaterally assigns, conveys,
mortgages, pledges, hypothecates and transfers to the Agent for the benefit of
the Secured Parties, and grants to the Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “Trademark
Collateral”):

 

(a)   all of its Trademarks and Trademark Licenses to which it is a party, in
each case, that are filed with the United States Patent and Trademark Office,
including those listed on Schedule I hereto;

 

(b)   all renewals, reissues, continuations or extensions of the foregoing;

 

A7-1

--------------------------------------------------------------------------------


 

(c)   all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

 

(d)   all Proceeds of the foregoing, including any claim by Grantor against
third parties for past, present, future (i) infringement or dilution of any such
Trademark or Trademark licensed under any such Trademark License or (ii) injury
to the goodwill associated with any such Trademark.

 

SECTION 3. Security Agreement.  The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Agent pursuant to the Security Agreement and each
Grantor hereby acknowledges and affirms that the rights and remedies of the
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

[signature page follows]

 

A7-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

 

Very truly yours,

 

 

 

 

[GRANTORS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed:

 

 

 

 

 

BNP PARIBAS, as Agent

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

A7-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF                                )

                                                   )    ss.

COUNTY OF                            )

 

On this      day of                         ,            before me personally
appeared                                    , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                          , who being by me duly sworn did depose and
say that he is an authorized officer of said corporation, that the said
instrument was signed on behalf of said corporation as authorized by its Board
of Directors and that he acknowledged said instrument to be the free act and
deed of said corporation.

 

____________________________

Notary Public

 

A7-4

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS

 

A.        REGISTERED U.S. TRADEMARKS

Including Mark Reg. No. and Date

 

B.        U.S. TRADEMARK APPLICATIONS

 

C.        U.S. TRADEMARK LICENSES

 

Including Name of Agreement, Parties and Date of Agreement

 

A7-5

--------------------------------------------------------------------------------